DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
The following claims are objected to because of informalities. Appropriate correction to the following is required: 
Claim 12 is objected to because it recites “a plurality of data center electronic devices”, twice (once in the preamble, and once in the body of the claim). To avoid double inclusion and/or potential indefiniteness issues, applicant is suggested to amend the second instance of “a plurality of data center electronic devices” recited in lines 3-4 to recite --the plurality of data center electronic devices--, instead, since the preamble provides proper antecedent basis therefor. For examination purposes, the limitation(s) will be construed as suggested herein.
Claim 21 is objected to because it recites “wherein naturally circulating the liquid phase of the fluid coolant comprises […] and naturally circulating the vapor phase of the fluid coolant comprises”, which appears to require antecedence for the natural circulation that is not provided in claim 12 from which it depends. Rather, it should be noted that claim 20 provides proper antecedence for the aforementioned natural circulation limitations in claim 21. Applicant is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, and 6-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Campbell et al. (US 20110315353 A1), herein Campbell.
As per claim 2, Campbell discloses a data center server rack system (see at least figure 2A), comprising: a server rack (110, 300 or 400) that supports a plurality of data center electronic devices (241, 242, or 412) mounted on a plurality of server board assemblies (230, 310, or 410) within a volume of a housing of the server rack (see at least figures 2D, 3 and 4A); a plurality of evaporator modules (313, 314, or 440) positioned in the housing (see at least figures 3 and 4A) and in thermal communication with the plurality of data center electronic devices (241, 242, or 412; as evidenced by at least figures 3 and 4A); a condenser (342 or 460) that comprises a heat exchanger (fins inside 342, or element 462) in fluid communication with the plurality of evaporator modules (313, 314, or 440) and mounted to the housing (as evidenced by at least figures 3 and 4A); and a fluid coolant (fluid inside 310, or fluid 411) that circulates through the plurality of evaporator modules (313, 314, or 440) to receive heat from the plurality of data center electronic devices (241, 242, or 412) such that at least a portion of the fluid coolant changes to a vapor phase (see at least paragraphs 47 and 52) that is circulated to the heat exchanger of the condenser (342 or 460) to change into a liquid phase of the fluid coolant (evident from at least last three sentences of paragraph 47, or paragraph 56).
As per claim 3, Campbell discloses wherein at least one of the server board assemblies (230, 310 or 410) comprises a shell1 (casing of 230, 310, or 410, as evidenced by at least figures 2C, 3 and 4A) that encloses a portion (e.g. an internal portion) of the plurality of data center electronic devices (241, 242, or 412) and fluidly seals the portion (internal portion) of the plurality of data center electronic devices from the fluid coolant (by only allowing refrigerant to circulate around an exterior portion the devices 241, 242 and/or 412, as evidenced by the arrows within 310 and by the location of the fluid 411).
As per claim 6, Campbell discloses wherein each of the evaporator modules (440) comprises a flow path (443, or 444) through the volume adjacent at least one of the server board assemblies (see at least figure 4A), each flow path (443, or 444) in fluid communication with the other flow paths within the volume (as evidenced by at least figure 4A).
	As per claim 7, Campbell discloses wherein the condenser (460) comprises a single condenser (evident from at least figure 4A).
	As per claim 8, Campbell discloses wherein the single condenser (460) comprises a liquid cooled condenser (465; as described in at least paragraph 56) having at least one condenser liquid inlet (451) and at least one condenser liquid outlet (452).
460) is mounted within the housing of the server rack (as evidenced by at least figure 4A and paragraph 55).
As per claim 10, Campbell discloses wherein the fluid coolant naturally circulates (see arrows in 310) through the plurality of evaporator modules (313, 314) to receive heat from the plurality of data center electronic devices (241, 242) such that the portion of the fluid coolant changes to the vapor phase that is naturally circulated (evident from the description of a “liquid-vapor pressure differential” in paragraph 47) to the heat exchanger (fins of 342) of the condenser (via 344) to change into the liquid phase of the fluid coolant (as described in at least paragraph 47).
	As per claim 11, Campbell discloses wherein the volume (see at least figure 4A) comprises a vapor phase volume portion (upper portion of 440 that connects with 444) and a liquid phase volume portion (lower portion of 440 that connects with 443).
	As per claim 12, Campbell discloses a method (using the cooling systems shown in at least figures 3 and 4A) for cooling a plurality of data center electronic devices (241, 242 or 412), comprising: circulating a liquid phase (via 343 or 420) of a fluid coolant (dielectric fluid; see at least paragraphs 47 and 52) through a plurality of evaporator modules (313, 314, or 440) that are positioned in a volume (the interior space) of a housing (200 or 401) of a server rack (110 or 400) that supports the plurality of data center electronic devices (241, 242, or 412) mounted on a plurality of server board assemblies (230, 310 or 410) within the volume of the housing (as shown in at least figures 3 and 4A); transferring heat (via at least convection and conduction) from the plurality of data center electronic devices (241, 242, or 412) to the liquid phase of the fluid coolant (within 310, or at 411) circulating within the plurality of evaporator modules (see at least figures 3 and 4A); vaporizing (via phase change), with the transferred heat (from 241, 242 or 412), at least a portion of the liquid phase of the fluid coolant to a vapor phase of the fluid coolant (see at least paragraphs 47 and 52, and figures 3 and 4A); circulating the vapor phase of the fluid coolant (via 344 or 444) from the plurality of evaporator modules (313, 314, or 440) to a condenser (342 or 460) that comprises a heat exchanger (fins inside 342, or 462) mounted to the housing (as shown in at least figures 3 and 4A); and condensing (via phase change), with the heat exchanger (fins inside 342, or 462), the vapor phase of the fluid coolant to a liquid phase of the fluid coolant (as described in at least lines 7-11 of paragraph 47, or in at least paragraph 56).
	As per claim 13, Campbell discloses fluidly sealing a portion (e.g. an internal portion) of the plurality of data center electronic devices (241, 242, or 412) from the fluid coolant within a shell (casing of 230, 310 or 410) mounted on at least one of the server board assemblies (see at least figures 3 and 4A).
	As per claim 14, Campbell discloses urging the portion of the plurality of data center electronic devices (241, 242, or 412) into direct contact with an interior surface of the shell (evident from the physical attachment of 241, 242, or 412 with the casing of 230, 310 or 410 shown in figures 2D, 3 and 4A; i.e. the devices were urged into contact with the casing during assembly thereof).
	As per claim 15, Campbell discloses conductively transferring heat from the portion (internal portion) of the plurality of data center electronic devices (241, 242, or 412) to the shell (evident from at least figures 3 and 4A, and from Thermodynamic Principles)2; and at least one of conductively (via the physical structure) or convectively (via at least a phase change of the fluid coolant) transferring the heat from the shell (casing of 230, 310, or 410) into the fluid coolant circulating in at least one of the plurality of evaporator modules (evident from at least figures 3 and 4A, and paragraphs 47 and 52).
	As per claim 16, Campbell discloses wherein each of the evaporator modules (440) comprises a flow path (443 and 444) through the volume adjacent at least one of the server board assemblies (410; as evidenced by at least figure 4A), each flow path (lines 343, 344, 443 and/or 444) in fluid communication with the other flow paths within the volume (also evident from at least figures 3 and 4A).
	As per claim 17, Campbell discloses wherein the condenser (460) comprises a single condenser (single tube 465; see at least figure 4A).
	As per claim 18, Campbell discloses removing heat from the single condenser (465) with a flow of a condenser liquid (which flows via 451 and 452, as evidenced by at least figure 4A).
	As per claim 19, Campbell discloses wherein the single condenser (465) is mounted within the housing of the server rack (as evidenced by at least figure 4A).
	As per claim 20, Campbell discloses wherein circulating the liquid phase of the fluid coolant (via 343) comprises naturally circulating the liquid phase of the fluid coolant (evident from the description of a “liquid-vapor pressure differential” disclosed in at least paragraph 47), and circulating the vapor phase (see arrows within 310) of the fluid coolant comprises naturally circulating the vapor phase of the fluid coolant (evident from the description of a “liquid-vapor pressure differential” disclosed in at least paragraph 47, and from the arrows inside 310).
	As per claim 21, Campbell discloses wherein naturally circulating the liquid phase of the fluid coolant (via 343) comprises naturally circulating the liquid phase from a vapor phase volume portion of the volume (inside the upper portion of 310 where elements 314 are located) to a at the lower portion of 310, below 313 and around 347), and naturally circulating the vapor phase of the fluid coolant (via 344) comprises naturally circulating the vapor phase from the liquid phase volume portion of the volume (via 313) to the vapor phase volume portion of the volume (see internal arrows of 310 and the liquid-vapor differential description in paragraph 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 20110315353 A1) in view of Belady et al. (US 7212409 B1), herein Belady.
	As per claim 4, Campbell may not explicitly disclose wherein the at least one of the server board assemblies comprises a spring-loaded cam or piston positioned to urge the portion of the plurality of data center electronic devices into direct contact with an interior surface of the shell.
On the other hand, Belady, directed to a cam actuated cold plate, discloses wherein the at least one of the server board assemblies (101, 102 and/or 103; see at least figure 1) comprises a spring-loaded cam (209; see at least column 2, lines 39-49, column 4, lines 15-18 and lines 33-39, and column 4, lines 22-25) positioned to urge the portion of the plurality of data center electronic devices (105-107) into direct contact with an interior surface of the shell (201-203; see at least figures 4A and 4B).

As per (1), it should be noted that Belady discloses the use of thermally conductive pins as part of a heat transfer assembly for cooling electronic devices (see column 1, lines 21-27). In some embodiments, Belady teaches the use of a spring-loaded cam in order to force the shell of a cold plate in close physical contact with the electronic devices (see column 2, lines 46-61, and column 3, lines 33-44). In other words, Belady suggests using a combination of natural convection, forced convection, and thermal conduction in order to maximize the amount of heat transfer within the system, which allows to rapidly and effectively cool the electronic components. As per (2), one of ordinary skill in the art would recognize that since the prior art of Belady has successfully implemented its own teachings with regards to the spring-loaded cam assembly, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Campbell. Said reasonable expectation of success is apparent from the fact that both Campbell and Belady are analogous to each other, as well as are analogous to the claimed invention, by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Campbell and to have modified them with the teachings of Belady, by having the at least one of the server board assemblies comprise a spring-loaded cam positioned to urge the portion of the plurality of data center electronic devices into direct contact with an interior surface of the shell, in order to increase the overall level of heat transfer and efficiency of the system by ensuring adequate thermal contact, as similarly suggested by Belady, without yielding unpredictable results.
As per claim 5, Campbell as modified discloses wherein the shell (casing of 230, 310 or 410 of Campbell) is in at least one of conductive (via the physical contact) or convective (via the dielectric fluid of Campbell) thermal contact with a particular3 one of the plurality of evaporator modules (313, 314 or 440; evident from at least figure 3 or figure 4A of Campbell).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Defined as “something resembling or likened to a shell because of its shape or its function as an outer case”, according to the Online Oxford Dictionary.
        2 Exempli gratia, conductive heat transfer is defined as Q=kAΔT/L, wherein “k” is the thermal conductivity of the materials, “A” is the surface area at the interface between the materials, “ΔT” is the temperature difference between the materials, and “L” is the thickness of the materials.
        3 The term “particular” appears to be defined and/or used within the context of an evaporator module that corresponds to, or is associated with, a respective server board assembly, according to at least paragraph 33 of the printed publication.